Exhibit 10.25

 

LOGO [g79161g39v95.jpg]

   311 Main Street, P.O. Box 15156    Worcester, MA 01615-0156    Telephone:
(508) 926-3400    Facsimile: (508) 798-3537   

 

mangelini@bowditch.com

                                                            Bowditch & Dewey,
LLP

August 14, 2003

VIA ELECTRONIC MAIL

hartfordepps@comcast.net

Mr. Frederick Eppinger

Dear Fred:

On behalf of the Board of Directors of Allmerica, I am pleased to confirm our
offer that you become Allmerica’s President and Chief Executive Officer. We
believe that the Company has great promise and that you are ideally suited to
take full advantage of that promise and we are delighted to welcome you back to
Central Massachusetts.

I have been authorized to propose a compensation package which we expect you
will find to be both fair and attractive. This has been developed in
consideration not only of your needs and expectations, but also in consideration
of compensation paid to other chief executive officers of competitive and larger
companies.

We propose that you join the Company under the following arrangements:

 

  1. Base Compensation. Seven Hundred Fifty Thousand Dollars ($750,000) per
year, subject to adjustment effective April 1, 2004.

 

  2. Performance Bonus. Targeted at one hundred twenty percent (120%) of Base
Compensation, based on meeting all performance goals, and up to two hundred
forty percent (240%) of Base Compensation based on meeting all stretch goals,
subject in each case to the terms of the Company’s Incentive Compensation Plan.

With respect to the 2003 calendar year, you will be guaranteed an incentive
compensation bonus of Four Hundred Thousand Dollars ($400,000), provided you are
employed with Allmerica on the date in March 2004 when incentive compensation
bonuses are regularly paid.



--------------------------------------------------------------------------------

Mr. Frederick Eppinger

August 14, 2003

Page 2

 

While we have not refined target bonus considerations, they would be based on
factors such as profitability, combined ratios, ratings, development of a
strategic business plan, plan execution, stock price, constituency
relationships, management team building, community relations, and the like.

 

  3. Long-term Incentive. We would grant Three Hundred Thousand
(300,000) Allmerica non-qualified stock options in accordance with our Stock
Incentive Plan, with a strike price to be determined on the day of your first
day of employment. Our options vest at a rate of 25% on each of the first two
anniversaries of your employment date with the balance vesting on the third
anniversary thereof. You will be eligible for consideration of an additional
grant at or about the time of your first anniversary of employment.

 

  4. Clubs. We would pay for your annual membership fee in the Worcester Club.

 

  5. Severance. In the event of a Change in Control of the Company causing
termination of your employment, the Company would make a severance payment to
you in the amount of two times the sum of your then Base Compensation and target
bonus. In the event of the termination of your employment by the Company without
Cause, independent of a Change in Control, the Company would pay severance equal
to (a) if such termination occurs within the first eighteen (18) months of your
employment date, two times the sum of your then Base Compensation and target
bonus, and (b) if such termination occurs at any time thereafter, one times the
sum of your then Base Compensation and target bonus. In each event, these
payments would be subject to you providing a general release and
confidentiality, non-solicitation and non-competition arrangements as described
on the Attached.

 

  6. Relocation. The Company would pay for reasonable costs of relocation for
you and your family, including temporary accommodations for you, pending your
family’s relocation. We encourage this relocation within six months, and
encourage you to relocate to the City of Worcester.

 

  7. Sign-on Bonus and Stock Purchase Match. The Company would pay you Three
Hundred Thousand Dollars ($300,000) on the first day of your employment as a
sign-on bonus; provided, however, if you are not actively employed by the
Company for any reason on January 2, 2004, that you pay back one-half of such
sum within five (5) days of your termination date.

In addition, to the extent you purchase shares of stock in the Company at any
time beginning on your employment date and ending thirty (30) days thereafter,
we will match such shares, on a one-to-one basis, up to an additional
expenditure on our part of Two Hundred Thousand Dollars ($200,000).



--------------------------------------------------------------------------------

Mr. Frederick Eppinger

August 14, 2003

Page 3

 

  8. Other. Our current plan is to announce your appointment on August 19, 2003,
effective September 8, 2003, which would be your actual employment date. This
offer and your election as President and Chief Executive Officer is subject to
approval by the Board of Directors, which I would solicit prior to the
announcement date. We would also plan to elect you as a director of the Company,
effective with your becoming President and Chief Executive Officer. We
understand that there are no impediments such as non-solicitation or
non-competition arrangements which would impede your ability to carry out your
contemplated responsibilities at Allmerica.

I look forward to working with you.

My best wishes.

 

Very truly yours, /s/ Michael P. Angelini      Michael P. Angelini

MPA/sim

 

/s/ Frederick H. Eppinger, Jr. Accepted and Agreed August 17, 2003



--------------------------------------------------------------------------------

Mr. Frederick Eppinger

August 14, 2003

Page 4

 

Attachment

The terms “Cause” and “Change in Control” shall have the meanings assigned to
them in the Amended Stock Incentive Plan.

As a condition to employment, as well as for eligibility for severance as
described in paragraph 5 of the Offer Letter, you agree to the following
additional terms and conditions:

Confidentiality. Except in performance of services for the Company, you shall
not, either during the period of your employment with the Company or at any time
thereafter in any manner whatsoever, use for your own benefit or disclose to or
use for the benefit of any person outside the Company, any information
concerning any intellectual property, or other confidential or proprietary
information of the Company, whether you have such information in your memory or
embodied in writing or other tangible form. All originals and copies of any of
the foregoing, however and whenever produced, shall be the sole property of the
Company. Upon the termination of your employment in any manner or for any reason
whatsoever, you shall promptly surrender to the Company all copies of any of the
foregoing, together with any documents, materials, data, information and
equipment belonging to or relating to the Company’s business and in your
possession, custody or control, and you shall not thereafter retain or deliver
to any other person any of the foregoing or any summary or memorandum thereof.

Non-Hire/Solicitation Agreement. You agree and covenant that you will not,
unless acting with the Company’s express written consent, directly or
indirectly, during the term of your employment and for a period of two (2) years
thereafter, in any way, hire, solicit, entice away or interfere with the
Company’s contractual relationships with; any customer, vendor or supplier,
client, agent, officer or employee of the Company, or in any way assist or
facilitate any person or entity in such action.

Non-Competition. For as long as you are employed by the Company, you may not in
any way, directly or indirectly, (a) render services of any kind to or be
otherwise employed by or associated with, or (except as a holder of a stock
interest not to exceed 1 percent in the securities of publicly held and traded
companies) interested in any person or entity which sells services or products
competitive with those offered by the Company; or (b) except on behalf of and
for the benefit of the Company, directly or indirectly and on behalf of any
other person or entity, engage in negotiations with, offer to sell products
through, or have financial dealings or relations or transactions with, any agent
or agency which sells property-casualty products of Allmerica Financial
Corporation, The Hanover Insurance Company, Citizens Insurance Company of
America (or any of their respective direct or indirect subsidiaries) or provide
assistance to any person to do any of the foregoing.

In addition, in the event you either are terminated with Cause, or you receive
and accept severance payments as provided in paragraph 5 of the Offer Letter,
you agree to be bound to the “non-competition” provisions set forth above for a
period of one (1) year from the date of your termination.



--------------------------------------------------------------------------------

Mr. Frederick Eppinger

August 14, 2003

Page 5

 

If you violate any of the covenants or agreements under this Attachment, the
Company shall be entitled to (a) any remedies available from a court of law or
equity, including injunctive relief, and (b) an accounting and repayment of all
profits, compensation, remuneration, or other benefits that you directly or
indirectly realized and/or may realize as a result of, growing out of, or in
connection with, any such violation, as well as to recover any and all severance
payments previously made. These remedies shall be in addition to, and not in
limitation of, any other rights or remedies to which Company is or may be
entitled. If any part of any term or provision of this Attachment or Offer
Letter shall be held or deemed to be invalid, inoperative or unenforceable to
any extent by a court of competent jurisdiction, such circumstance shall in no
way affect any other term or provision of this Attachment or the Offer Letter,
the application of such term or provision in any other circumstances, or the
validity or enforceability of this Attachment or the Offer Letter; provided,
however, where practicable to bring effect to the provisions hereof, such court
shall modify the terms and provisions of this Offer Letter and Attachment to
make them effective to the maximum extent permitted by law. The validity,
constructions and effect of the Offer Letter (including this Attachment) and any
actions taken under or relating thereto shall be determined in accordance with
the laws of the Commonwealth of Massachusetts (without regard to conflicts of
law provisions). You and the Company each agree that in the event of any legal
actions relating to this Offer, your employment or the Offer Letter (including
this Attachment), venue shall be exclusively had in state or federal court
located in Worcester, Massachusetts.



--------------------------------------------------------------------------------

December 10, 2008

Mr. Frederick Eppinger

President and Chief Executive Officer

The Hanover Insurance Group, Inc.

440 Lincoln Street

Worcester, MA 01653

Re: Amendment of Offer Letter

Dear Fred:

This letter amends the August 14, 2003 offer letter from Michael P. Angelini
(the “Offer Letter”) in the following respects and upon the terms and conditions
set forth below:

 

  1. Section 5 of the Offer Letter is deleted in its entirety and the following
new language is inserted in lieu thereof:

“In the event of the termination of your employment by the Company without
Cause, independent of a Change of Control, the Company will pay severance equal
to one times the sum of your then Base Compensation and either (i) the average
amount of the target bonuses for which you were eligible for the three calendar
years preceding your termination of employment, if such termination of
employment occurs on or before December 31, 2008, or (ii) the then current
year’s target bonus, if such termination of employment occurs after December 31,
2008. References in this section to a “termination of employment” shall mean a
“separation of service” as defined by Section 409A of the Internal Revenue Code
of 1986 (the “Code”).

In each event, the Company will pay you the severance provided for in this
section in a single cash lump sum payment on or before the end of the ninety day
period following your termination of employment but in no event later than the
15th day of the third month following the end of the calendar year in which your
termination of employment occurred; provided that the Company shall determine,
in its sole discretion, when the payment will be made during such period. In
each event, these payments are subject to you providing a general release in a
form acceptable to the Company and confidentiality, non-solicitation and
non-competition arrangements as described on the Attached on or before the end
of the sixty day period following your termination of employment.

The provisions of Section 5 and the payments provided hereunder are intended to
be exempt from or to comply with the requirements of Code Section 409A and the
Treasury regulations and other applicable guidance issued by the Treasury
Department and/or the Internal Revenue Service (collectively, “Section 409A”),
and shall be interpreted and administered consistent with such intent.
Notwithstanding the provisions of Section 5, if



--------------------------------------------------------------------------------

December 9, 2008

Page 2

 

you are a “specified employee” (as defined by Section 409A) at the time of your
separation from service and a payment must be delayed by six months to satisfy
the requirements of Section 409A, then such payment shall be made no earlier
than the six-month anniversary of your separation from service.

Notwithstanding any language contained herein to the contrary, in no event shall
the Company be liable for any taxes, penalties or other amounts for which you
may be liable because of a violation of Section 409A or other such law or
regulation.

 

  2. The first sentence of the Attachment to the Offer Letter is deleted in its
entirety and the following new sentence is inserted in lieu thereof:

The term “Cause” shall have the meaning assigned to it in The Hanover Insurance
Group, Inc. 2006 Long-Term Incentive Plan and the term “Change in Control” shall
have the meaning assigned to it under The Hanover Insurance Group, Inc. Amended
and Restated Employment Continuity Plan.

This letter amends the Offer Letter and shall supersede the provisions of the
Offer Letter as set forth above.

Kindly acknowledge your acceptance and agreement of this letter and its terms by
signing and dating the original copy of this letter on the tines below. Please
return a signed original to me. Thank you.

 

Sincerely,

/s/ J. Kendall Huber

J. Kendall Huber Senior Vice President, General Counsel & Asst. Secretary

Enclosures

 

Accepted and Agreed

/s/ Frederick Eppinger

Frederick Eppinger

Dated: December 10, 2008